Case 2:18-cV-03902-ER Document 17 Filed 11/16/18 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HARRY VERNON
CIVIL ACTION NO.
2: l 8-cv-03902-ER
Plaintiff,
vs.

INTERNATIONAL PAPER COMPANY,
et al.

Defendants.
M
AND NOW, this __ day of , 2018, upon consideration of Defendant
OWens-Illinois, Inc’s Motion for Leave to File a Reply in Support of Its Motion to Dismiss
Plaintiff’s Arnended Complaint and Plaintiff’s Opposition thereto, it is hereby ORDERED and

DECREED that the Motion for Leave to File a Reply is DENIED.

 

The Honorable Eduardo C. Robreno

Case 2:18-cV-03902-ER Document 17 Filed 11/16/18 Page 2 of 5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HARRY VERNON
CIVIL ACTION NO.
2:18-cv-03902-ER
Plaintift`,
vs.

INTERNATIONAL PAPER COMPANY,
et al.

Defendants.

PLAINTIFF’S RESPONSE AND MEMORANDUM OF LAW IN OPPOSITION TO
DEFENDANT OWENS-ILLINOIS INC.’S MOTION FOR LEAVE TO FILE A REPLY
IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
PRELIMINARY STATEMENT

Plaintift`tiles this Response and Memorandum of Law in Opposition to Defendant Owens-
Illinois, Inc.’s (“O-l”) Motion for Leave to File a Reply in Support of Its Motion to Dismiss
Plaintift"s Amended Complaint (ECF No. 16). O-I’s Motion for Leave should be denied because
it is procedurally defective and fails to demonstrate any legal or factual reason for this Court to
permit O-I to file a Reply brief. This Court should therefore disregard O-I’s Reply in its entirety.
However, to the extent this Court grants O-I’s Motion for Leave and considers the improper Reply,
Plaintiff opposes O-I’s substantive arguments for the reasons outlined in his proposed Sur Reply,
attached hereto as Exhibit A. And to the extent this Court grants O-I’s Motion for Leave, Plaintiff
respectfully requests the same opportunity to tile a Motion for Leave to File the attached proposed
Sur Reply _ in accordance with the Honorable Judge Robreno’s Pretrial and Trial Procedures _ as

it is premature to tile that Motion now prior to the Court ruling on O-I’s instant Motion for Leave.

Case 2:18-cV-03902-ER Document 17 Filed 11/16/18 Page 3 of 5

ARGUMENT

I. DEFENDANT’S MOTION FOR LEAVE SHOULD BE DENIED AND ITS
REPLY BRIEF DISREGARDED BECAUSE IT IS PROCEDURALLY
DEFECTIVE.

O-I’s instant Motion completely ignores The Honorable Eduardo Robreno’s Pretrial and
Trial Procedures. Those procedures explicitly state: “Reply and sun'eply briefs are discouraged
unless necessary to rebut an issue or point of law not discussed in the initial briefs. They shall not
be filed for motions of any nature without prior leave of the Court. Any motion for leave should
be filed of record with a copy of the proposed brief attached as an exhibit to the motion.” Honorable
Eduardo Robreno’s Pretrial and Trial Procedures, p. 6 (available at
littn://www.naed.uscourts.gov/documents-"t)rocedures.-'robpol.pdf). O-I failed to comply with any
of these procedures: it did not attach a proposed Reply brief as an exhibit to its Motion, and worse,
filed a Reply without this Court ever granting it leave to file a Reply.

What is more, O-I makes no attempt whatsoever and therefore fails to meet its burden to
demonstrate to this Court why leave should be given to tile a Reply. O-I’s entire Motion for Leave
is truly just a Reply bn'ef. O-I’s Motion simply posits substantive arguments in reply to Plaintiff’s
Response and Memorandum of Law in Opposition to its Motion to Dismiss Plaintiff’s Arnended
Complaint. O-I makes no legal or factual showing as to why this Court should grant leave to O-I
to file a Reply or how the Reply is necessary to rebut an issue of point of law not discussed in the
parties’ initial briefs. In accordance with this Court’s own rules, O-I’s instant Motion should be
denied and its improper Reply disregarded
II. PLAINTIFF’S PROPOSED SUR REPLY.

To the extent this Court grants O-I’s Motion for Leave and considers O-I’s improper Reply,

Plaintiff opposes O-I’s substantive arguments for the reasons outlined in his proposed Sur Reply,

Case 2:18-cV-03902-ER Document 17 Filed 11/16/18 Page 4 of 5

attached hereto as Exhibit A. And to the extent this Court grants O-I’s Motion for Leave, Plaintiff
respectfully requests the same opportunity to file a Motion for Leave to File the attached proposed
Sur Reply - in accordance with the Honorable Judge Robreno’s Pretn'al and Trial Procedures - as

it is premature to file that Motion now prior to the Court ruling on O-I’s instant Motion for Leave.

Respectfully submitted,
COHEN, PLACI'I`ELLA, AND ROTH, P.C.
Attorneys for Plaintiffs

By:/s/Jonathan D. Rubz'nstein
Jonathan D. Rubinstein, Esquire
Email: ]`rubinstein(tgcprla\v.com
2001 Market Street, Suite 2900
Philadelphia, PA 19103

Tel: 215-567-3500

Date: November 16, 2018

Case 2:18-cV-03902-ER Document 17 Filed 11/16/18 Page 5 of 5

CERTIFICATE OF SERVICE
I, Jonathan D. Rubinstein, attorney for Plaintiff, hereby certify that a true and correct copy
of the foregoing Plaintiff's Response and Memorandum of Law in Opposition to Defendant
Owens-Illinois, Inc.’s Motion for Leave to File a Reply in Support of Its Motion to Dismiss, and
Exhibit, were filed electronically via the Court’s ECF system on the date below, Which will

automatically send email notification of such filing to all counsel ofrecord.

COHEN, PLAClTELLA & ROTH, P.C.

By: fstonathan D. erbr'nstein
Jonathan D. Rubinstein, Esquire

Dated: November 16, 2018

